                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION
                                   7:18-CR-131-1BO

UNITED STATES OF AMERICA                         )
                                                 )
               v.                                )          SCHEDULING ORDER
                                                 )
Kaoru Sauls                                      )
                                                 )
                       Defendant.                )

        The attorneys are ORDERED  to conduct
                           UNITED STATES      a pre-trial
                                          DISTRlCT        conference on or before November
                                                      COURT

                     EASTERN DISTRlCT OF NORTH CAROLINA

23, 2018. Local Criminal Rule 16.1.
                                 WESTERN DIVISION

                                 No.5: IO-mj-OI452-JG

        All pre-trial motions, including motions to compel discovery, motions to suppress, and
UNITED STATES OF AMERICA,                      )
                      7, 8, 12, 13, 14, 16, and) 41, Fed. R. Crim. P., shall be filed no later than
motions under RulesPlaintiff,
                                               )           ORDER
      v.                                       )
December    7, 2018. Responses to motions shall   be filed within fourteen (14) days after the
                                               )
MOHAMMED EL-GAMAL,                             )

service of such motions. The proposed arraignment and trial date for this matter is set for the
                     Defendant.                )
December 2018 term of court before District Judge Terrence W. Boyle.
       This matter is before the Court on "EI-Gamal's Motion to Release Property Bond."
        Untimely motions and motions filed in disregard of Local Criminal Rules 12.2 and 16.1
       FOR GOOD CAUSE SHOWN, the Motion is ALLOWED. The Clerk is directed to release
may be summarily denied. Motion hearings, as necessary, shall be conducted by a district or
the Bond placed on Dr. EI-Gamal's property.
magistrate judge in advance of trial.
              SO ORDERED.
        SO ORDERED, this 5th day of November, 2018.

       This the ~ day of June, 2011.


                                                 James E. Gates
                                                 United States Magistrate Judge




           Case 7:18-cr-00131-BO Document 18 Filed 11/05/18 Page 1 of 1
